ACCEPTED
                                                                                     Filed: 8/3/201501-15-00664-CV
                                                                                                      8:28:59 AM
                                                                                 JOHN FIRST   COURT
                                                                                      D. KINARD        OF APPEALS
                                                                                                   - District Clerk
                                                                                       Galveston HOUSTON,
                                                                                                  County, TexasTEXAS
                                                                                              8/5/2015
                                                                                         Envelope    No.10:18:59
                                                                                                         6321577AM
                                                                                            CHRISTOPHER
                                                                                                 By: Ann VaughnPRINE
                                                                                            8/3/2015 9:27:01CLERK
                                                                                                                AM

                                 Cause No. 10-CV-2353

Building Galveston, Inc.,                         §        In the District Court
                                                                           FILED IN
                                                  §                 1st COURT OF APPEALS
       Plaintiff,                                 §                     HOUSTON, TEXAS
                                                  §                 8/5/2015 10:18:59 AM
vs.                                               §        GalvestonCHRISTOPHER
                                                                     County, TexasA. PRINE
                                                                            Clerk
                                                  §
Lyon Construction Services, et al.,               §
                                                  §
       Defendants.                                §        405th Judicial District


                                  NOTICE OF APPEAL

       Ted B. Lyon, III desires to appeal the final judgment the Court signed on May 19,

2015 (Hon. Michelle M. Slaughter, presiding) as well as any amended, modified,

corrected or reformed (or purported nunc pro tunc) final judgment the Court may later

sign. Tex. R. App. P. 25.1(a), 27.3. The party appealing is Ted B. Lyon, III. This appeal

is taken to the First or Fourteenth Court of Appeals. Tex. R. App. P. 25.1(d).

       (The required court of appeals docketing statement will be filed once the district

clerk’s office has sent a copy of this notice to — and it is filed with — the appropriate

court of appeals. Tex. R. App. P. 25.1(f), 32.1.)

                                          Respectfully submitted,

                                          TED B. LYON & ASSOCIATES, P.C.


                                          _________________________________
                                          Ben Taylor
                                          State Bar No. 19684500
                                          btaylor@tedlyon.com
                                          Josh Birmingham
                                          State Bar No. 24059329
                                          jbirmingham@tedlyon.com
                                          18601 LBJ Freeway, Suite 525

                                            -1-
                                          Mesquite, Texas 75150-5632
                                          Telephone: 972-279-6571
                                          Facsimile: 972-279-3021

                                          CRISS & ROUSSEAU LAW FIRM L.L.P.

                                          Susan E. Criss
                                          State Bar No. 06630475
                                          susan.criss@crissrousseau.com
                                          PO Box 17046
                                          Galveston, TX 77552
                                          Telephone: 409-515-6176
                                          Facsimile: 409-763-1508

                                          ATTORNEYS FOR DEFENDANTS


                             CERTIFICATE OF SERVICE

       I certify that a copy of this notice has been served upon plaintiff’s counsel of
record via e-file and e-mail (and copies have also been sent to the court reporters via e-
mail) on this the 3rd day of August, 2015.

      Scott Lyford (slyford@millsshirley.com)
      [Chris Garcia no longer with Mills Shirley firm (per Scott Lyford 7-13-2015)]
      Cylena Korkmas (cylena.korkmas@co.galveston.tx.us)
      (official reporter, 405th district court, Galveston County)
      Delicia Struss (dbstruss@gmail.com)
      (former official reporter, recorded the original jury trial in November 2013)



                                    By:    _________________________________
                                           Ben Taylor




                                           -2-